Detailed Office Action
	The communication dated 11/3/2020 has been entered and fully considered. Claims 11-15 are withdrawn from examination. Claims 1-15 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/3/2020 is acknowledged. The Examiner notes that the 11/3/2020 communication is silent as to the type of the election. As such the election is considered to have been made without traverse.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.
Drawings
Figures 11-14 seem to be illustrations of prior art techniques and therefore should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "into the through hole" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Prior to this limitation, references are made to a plurality of through holes and not a singular through hole. Claims 2-10 are dependent on claim 1 and as such are rejected.
Claim 1 recites the limitation "to the other through hole" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Prior to this limitation, reference is made to another through hole and not to the other through hole. Claims 2-10 are dependent on claim 1 and as such are rejected.
Claim 7 recites the limitation "to the through hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends on claim 1 and as discussed above it is not clear which hole “the through hole” refers to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KILWIN (US-2006/0243382), hereinafter KILWIN.
Regarding claim 1, KILWIN discloses a method that reads on the applicant claim of An adhesive injection method for injecting an adhesive that bonds an outer plate and a reinforcing member {[abstract], [0002], [FIG. 1] 12 is the outer plate, 11 is the reinforcing member}, 
The reinforcing member having a plurality of through holes bored through the reinforcing member in a direction intersecting a bonding surface facing the outer plate {[FIG. 1] 17 are the through holes}.
the adhesive injection method comprising: positioning the outer plate and the reinforcing member {[0007], [0030]}; 
disposing a sealing material that covers a gap between the outer plate and the reinforcing member {[0032], [FIG. 1] 31/41 are the sealing material}; 
and injecting the adhesive into the through holes in order from one end to the other end of the bonding surface {[0034]}, 
wherein at the injecting, while the adhesive is injected into the through hole, when the adhesive is recognized through another through hole formed adjacent to the through hole into which the adhesive is being injected, a through hole into which the adhesive is to be injected is shifted from the through hole into which the adhesive is being injected to the other through hole {[0033], [0034], [FIG. 6] note the shifting of the suction 54 from one hole to the adjacent hole indicated by the dashed line}. 
Regarding claims 2 and 3, KILWIN discloses a method that reads on the applicant claim of wherein the sealing material forms the adhesive injected at the injecting into a tapered shape tapering from the reinforcing member to the outer plate (claim 2) {[0028] note that curing is performed after adhesive is injected, thus flexibility, [FIG. 1] note the tapered form of sealant 41, also see below claim 3 and its discussion regarding the adhesive conforming to the shape of the sealing material},
wherein the sealing material has flexibility and changes its shape in such a manner to swell toward an outside of the gap as the adhesive is injected at the injecting (claim 3) {[0027], [0031] note the flexibility of the sealant and that it can conform to any shape, [0032] note that sealant 41 is made of silicone that is flexible}.
The Examiner notes that since KILWIN discloses a flexible sealing material similar to the instant claims 2 and 3, the same result as recited in claim 3 will inherently occur (i.e. swelling toward outside). Notably, the applicant’s disclosure does not specify any additional method steps that make said swelling to occur. If applying the same injection method steps in substantially the same way and to substantially the same material does not inherently result in the claims swelling then a question of scope of enablement and/or omitting essential method limitations can be brought for these claims.
Regarding claim 6, KILWIN discloses a method that reads on the application claim of wherein, at the injecting, suction is performed through the through hole formed adjacent to the through hole {[abstract]}, 
and when the adhesive is recognized through the through hole formed adjacent to the through hole into which the adhesive is being injected, a through hole through which suction is to be performed is shifted from the through hole through which the suction is being performed to another through hole formed adjacent to the through hole through which the suction is being performed {[0034], [FIG. 6] note the shifting of the suction 54 from one hole to the adjacent hole indicated by the dashed line}. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KILWIN.
“wherein the sealing material includes a plurality of divided sealing pieces, and at the disposing, the sealing pieces are disposed in order from the one end to the other end of the bonding surface, and before the adhesive injected at the injecting protrudes beyond a range of a previously disposed sealing piece, a sealing piece is additionally disposed”, as discussed under limitation of claims 1-3 above, KILWIN discloses applying the sealing 41 at the front 111 and at the back end 112 of the reinforcing member 11 as shown in FIG.s 1 and 4 {[0032], [FIG. 6] from hole 64 in the back end to the hole 63 in the middle and eventually to the hole 62 in the front end}.
KILWIN, however, is silent on applying this sealing as individual pieces or sections as the adhesive injection is progressing throughout the holes.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have applied the sealant 41 in individual pieces as the adhesive injection progresses, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to apply the sealant 41 in separate pieces so that those pieces that are applied to a section with a more excessive bulging or swelling can be applied more carefully with additional time and attention.  
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over BAILEY (US-2014/0346179), hereinafter BAILEY.
Regarding claim 1, BAILEY discloses a method that reads on the applicant claim of An adhesive injection method for injecting an adhesive that bonds an outer plate and a reinforcing member {[abstract], [FIG. 1] 102 is the outer plate, 112 shown in detail in 1B is the reinforcing member}, 
having a plurality of through holes bored through in a direction intersecting a bonding surface facing the outer plate {[0053], [FIG. 3] note the plurality of orifices 310}.
The Examiner notes that BAILEY discloses that the through holes are bored into the outer plate and, therefore, BAILEY is silent as the through holes being bored in the reinforced member as recited in the preamble of claim 1.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the row of the plurality of the holes in the outer plate and have placed them on the flange part of the reinforcing member of BAILEY {[FIG. 1B] flanges 116 and 118}, since it has been held that a mere rearrangement of element without modification of the operation involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
The Examiner notes that the functionally of the operation (i.e. injection of adhesive into the holes) does not change by this rearrangement.
One would have been motivated to have placed these holes on the reinforcing member, since that simplifies the positioning of the reinforcing member and the outer plate. This removes the need to align the flange of the reinforcing member, in a parallel fashion with the row of the holes on the outer plate.
The Examiner would like to point out that the instant specification also discloses that the through holes can be rearranged from the reinforcing member to another component of the device indicating that the functionality of these holes do not change upon their rearrangement (see instant specification page 25, lines 20-25).
the adhesive injection method comprising: positioning the outer plate and the reinforcing member {[0017]}; 
disposing a sealing material that covers a gap between the outer plate and the reinforcing member {[0016], [0050], [0055]}; 
and injecting the adhesive into the through holes in order from one end to the other end of the bonding surface {[FIG. 6] note the order of injection of adhesive 700 that advances from left to the right through the holes}, 
wherein at the injecting, while the adhesive is injected into the through hole, when the adhesive is recognized through another through hole formed adjacent to the through hole into which the adhesive is being injected, a through hole into which the adhesive is to be injected is shifted from the through hole into which the adhesive is being injected to the other through hole {[FIG. 6] note that once the injection of adhesive is recognized through hole 3102, the injection is shifted toward the adjacent hole 730}. 
The Examiner notes that the limitation above describes instant FIG. 4 that is outlined in the instant specification paragraph [0053]. The Examiner notes that instant FIG. 4 is very similar to the BAILEY’s FIG. 6.
Regarding claims 2 and 4, BAILEY discloses a method that reads on the applicant claim of wherein the sealing material forms the adhesive injected at the injecting into a tapered shape tapering from the reinforcing member to the outer plate (claim 2), wherein the sealing material is a dam member which is a rigid body and an inside of which is formed in a tapered shape tapering from the reinforcing member to the outer plate (claim 4) {[FIG. 5] note the tapered shape of fillet or seal 500 from the [0019] note that sealant is cured first (before injection of adhesive into the gap), thus forming a rigid body that resembles a dam, [0050], [0057] note the same adhesive or adhesive gun is used thus the final cured adhesive will be in a tapered shape}. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BAILEY as applied to claim 1 above, and further in view of KILWIN.
Regarding claim 6, BAILEY discloses all the limitations of claim 1. BAILEY, however, is silent on applying suction to move the adhesive throughout the holes.
In the same field of endeavor that is related to adhesive injection process for composite parts, KILWIN discloses a method that reads on the application claim of wherein, at the injecting, suction is performed through the through hole formed adjacent to the through hole {[abstract]}, 
and when the adhesive is recognized through the through hole formed adjacent to the through hole into which the adhesive is being injected, a through hole through which suction is to be performed is shifted from the through hole through which the suction is being performed to another through hole formed adjacent to the through hole through which the suction is being performed {[0034], [FIG. 6] note the shifting of the suction 54 from one hole to the adjacent hole indicated by the dashed line}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have implemented the suction method of KILWIN in the adhesive injection method of BAILEY and thus have caused the movement of injected adhesive throughout the bonding direction with the aid of a vacuum system. 
[0008], [0009]}. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BAILEY as applied to claim 1 above, and further in view of WOLEADER (US-2014/0241790), hereinafter WOLEADER.
Regarding claim 7, BAILEY discloses all the limitations of claim 1. BAILEY, however, is silent on attaching a lid member to the hole that has the adhesive.
In the same field of endeavor that is related to forming an injection-bonded joint, WOLEADER discloses a method that reads on the applicant claim of wherein, at the injecting, a lid member is attached to the through hole on which injection of the adhesive is completed {[0072]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have implemented the plug or lid member of WOLEADER in the method of BAILEY and have closed the hole that had already been injected with the adhesive. The advantage of this lid or plug as disclosed by WOLEADER is that it traps the applied adhesive and prevents it leakage {[0072]}.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BAILEY as applied to claim 1 above, and further in view of SUMIDA (US-2012/0279560), hereinafter SUMIDA.
Regarding claim 9, BAILEY discloses all the limitations of claim 1. BAILEY further discloses a method that reads on claim 9 limitations of wherein the bonding surface extends in a certain direction and the sealing material extends in the certain direction and covers the gap formed on both sides {note the Examiner’s interpretations under section 112(b) above, [FIG. 4] note the long direction from left to right where holes are extended, also note that apart of the sealant (the numeral 210) extend in the same direction and covers the gap on both sides of the I-beam or reinforced member}.
BAILEY, however, is silent on formation of the holes in a pair of columns and in a staggered manner.
In the same filed of endeavor that is related to a reinforcing member/outer plate that supports a solar cell, SUMIDA discloses a method that read on the applicant claim of the through holes are formed in a pair of two columns extending in the certain direction in a staggered manner {[abstract], [0100], [0101], [FIG. 11a] note the two columns 4m and 4n; m and n are staggered}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have implemented the teachings of SUMIDA in the method of BAILEY and have bored the through holes in a staggered manner and in a pair of two columns. 
The advantage of this orientation of through holes as disclosed by SUMIDA is that this configuration allows an easy spread of the adhesive over a broad area of the bonding surface {[0102]}.
Regarding claim 10, the combination of BAILEY and SUDIMA discloses all the limitations of claim 9 as discussed above. BAILEY further discloses a method that reads on the applicant claim of wherein the reinforcing member comprises: a flange extending in a direction along the bonding surface; and a web extending in a direction intersecting the bonding surface and in the certain direction {[FIG. 1] 118/116 are the flanges, 115 is 
The combination above, however, is silent on the web being located between the pair of the two columns of the staggered holes (i.e. the limitation “and the through holes are formed in a pair of two columns in a staggered manner with the web sandwiched therebetween”).
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the one row of the pair of the staggered holes and have placed them on the flange part of reinforcing member that is on the other side of the web {SUDIMA [FIG. 11a] rearranging the m or the n row to the other side of web 4f}, since it has been held that a mere rearrangement of element without modification of the operation involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
The Examiner notes that the functionally of the operation (i.e. injection of adhesive into the holes) does not change by this rearrangement.
One would have been motivated to have placed the row m or the row n of SUDIMA on the other side of web 4f of the reinforcing member, to further expand the visual observation of the coverage of the adhesive throughout the flange portion of the reinforcing member. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.